DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for Rce and  amendment filed on 10/21/21/21 including claims 1-58, out of which claims 1-34, 46 and 56 were cancelled. Remaining claims 35-45, 47-55 and 57-58 are pending consideration.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 35-45,47-55 and  57-58 are allowed.
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 35;
determining when, within an uplink slot, to begin an uplink transmission, the method comprising: receiving, from a radio network node, a message identifying a starting symbol together with an uplink slot assignment for the starting symbol for a scheduled uplink transmission, wherein the messaqe identifies the startinq symbol to the UE as a nominal startinq position; and transmitting the scheduled uplink transmission to the radio network node in the assigned uplink slot from the starting symbol.
As recited by claim  37;
a transceiver configured to communicate data with a radio network node in a communications network; and processing circuitry operatively connected to the transceiver and configured to: receive, from a radio network , wherein the messaqe identifies the startinq symbol to the UE as a nominal startinq position; and 2 of 8Application Ser. No. 16/495125 Attorney Docket No. 4015-10940 Client Docket No. P071658US03 transmit the scheduled uplink transmission to the radio network node in the assigned uplink slot 
from the starting symbol.
As recited by claim 39;
A method, implemented at a radio network node, of determining a starting symbol and slot assignment for a scheduled uplink transmission by User Equipment, UE, the method comprising: selecting a starting symbol together with an uplink slot assignment for the starting symbol for a scheduled uplink transmission by a UE; and identifying the starting symbol and slot assignment for the starting symbol to the UE, wherein identifyinq the startinq symbol to the UE comprises identifyin a nominal startinq position to the UE.
As recited by claim 49;
A radio network node comprising: a transceiver configured to communicate data with a User Equipment (UE); and processing circuitry operatively connected to the transceiver and configured to: select a starting symbol together with an uplink slot assignment for the starting symbol for a scheduled uplink transmission by the UE; and identify the starting symbol and slot assignment to the UE via the transceiver, wherein the processin circuitry is configured to identify an actual starting position within the assiqned uplink slot to the UE.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lo (20180020441) discloses Methods, apparatus, and other technology are disclosed for collaborative 
transmission in a wireless communication system.  In one embodiment, a transmitter receives control information from a receiver in the wireless communication system.  The control information indicates time-frequency resources allocated or assigned for data transmission by the transmitter.  The transmitter sends configuration 
information to a second transmitter in the wireless communication system.  The configuration information includes indication of the time-frequency resource allocation or assignment.  The transmitter to the second transmitter the data which to be transmitted to the receiver using the allocated time-frequency resources. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar,can be reached at telephone number 571-272-7669. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647